TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00112-CV


Texas Department of Public Safety, Appellant

v.

Steven Dean Hines, Appellee




FROM THE COUNTY COURT OF BLANCO COUNTY
NO. 394, HONORABLE BILL GUTHRIE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Texas Department of Public Safety has filed a motion to dismiss, informing
this Court that it no longer wishes to pursue this appeal.  We grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion

Filed:   September 22, 2009